704, 708, 918 P.2d 321, 324 (1996). We therefore conclude that the district
court did not err in denying appellant's motion.
            ORDER the judgment of the district court AFFIRMED.



                                                                  j

                                   Hardesty


                                   4:244')UX.--QPV.0
                                   Parraguirre


                                                                  J.



cc: Hon. Douglas W. Herndon, District Judge
     Farrell Tramayne Victor
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                     2